


Exhibit 10.2
MANAGEMENT CONTINUITY AGREEMENT
AGREEMENT between Post Holdings, Inc., a Missouri corporation (“Post”), and
________________________ (the “Executive”), WITNESSETH:
WHEREAS, the Board of Directors (the “Board”) has authorized Post to enter into
Management Continuity Agreements with certain key executives of Post; and
WHEREAS, the Executive is a key executive of Post and has been selected by the
Board to be offered this Management Continuity Agreement; and
WHEREAS, should a third person take steps which might lead to a Change in
Control (as defined herein) of Post, the Board believes it imperative that Post
be able to rely upon the Executive to continue in the Executive’s position, and
that Post be able to receive and rely upon the Executive’s advice, if it is
requested, as to the best interests of Post and its shareholders without concern
that the Executive might be distracted by the personal uncertainties and risks
created by such a Change in Control or influenced by conflicting interests.
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, Post and the Executive agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:
a.“Base Compensation” shall consist of:
(i)The Executive’s monthly gross salary for the last full month preceding the
Executive’s Qualifying Termination or for the last full month preceding the
Change in Control, whichever is greater. If Executive has elected to accelerate
or defer salary (including the Executive’s pre-tax contributions under the Post
Holdings, Inc. Savings Investment Plan and under any benefit plan complying with
Section 125 of the Code and deferrals pursuant to the Post Holdings, Inc.
Executive Savings Investment Plan, and any successor plans thereto), the
Executive’s Base Compensation shall be calculated as if there had been no
acceleration or deferral; plus
(ii)one-twelfth of the greater of (a) the bonus to which the Executive would be
entitled in the fiscal year in which a Qualifying Termination occurred assuming
all performance targets (personal and Company targets) were achieved at a level
of 100%; or (b) the Executive’s last annual bonus paid by the Company, whether
paid or deferred, preceding the Executive’s Qualifying Termination or the Change
in Control, whichever is greater.
b.“Change in Control” means
(i)    the acquisition by any person, entity or “group” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of (a) 50% or more of the aggregate voting
power of the then outstanding shares of Stock, other than acquisitions by Post
or any of its subsidiaries or any employee benefit plan of Post (or any Trust
created to hold or invest in issues thereof) or any entity holding Stock for or
pursuant to the terms of any such plan, or (b) all, or substantially all, of the
assets of Post or its subsidiaries taken as a whole; or

1

--------------------------------------------------------------------------------




(ii)    individuals who shall qualify as Continuing Directors shall have ceased
for any reason to constitute at least a majority of the Board of Post.
Notwithstanding the foregoing, a Change in Control shall not include a
transaction (commonly known as a “Morris Trust” transaction) pursuant to which a
third party acquires one or more businesses of the Company by acquiring all of
the common stock of Post while leaving the Company’s remaining businesses in a
separate public company, unless the businesses so acquired constitute all or
substantially all of the Company’s businesses.
A Change in Control shall be deemed to occur only to the extent the Change in
Control meets the foregoing requirements of this Agreement and is a change in
control event for purposes of Section 409A of the Code.
c.“Code” shall mean the Internal Revenue Code of 1986, as amended.
d.“Company” shall mean Post Holdings, Inc. and its wholly owned subsidiaries.
e.“Continuing Director” means any member of the Board of Post, as of February 3,
2012 while such person is a member of the Board, and any other director, while
such other director is a member of the Board, who is recommended or elected to
succeed the Continuing Director by at least two-thirds (2/3) of the Continuing
Directors then in office.
f.“Disability” shall exist when the Executive suffers a complete and permanent
inability to perform any and every material duty of the Executive’s regular
occupation because of injury or sickness.
To determine whether the Executive is Disabled, the Executive shall undergo
examination by a licensed physician and other experts (including other
physicians) as determined by such physician, and the Executive shall cooperate
in providing relevant medical records as requested. The Company and Executive
shall jointly select such physician. If they are unable to agree on the
selection, each shall designate one physician and the two physicians shall
designate a third physician so that a determination of disability may be made by
the three physicians. Fees and expenses of the physicians and other experts and
costs of examinations of the Executive shall be shared equally by the Company
and the Executive. The decision as to the Executive’s Disability made by such
physician or physicians shall be binding on the Company and the Executive.
g.“Discount Rate” means 120% of the applicable Federal rate determined under
Section 1274(d) of the Code and the regulations thereunder at the time the
relevant payments are made.
h.“Involuntary Termination” shall be any involuntary termination of the
Executive’s employment with the Company to which the Executive objects orally or
in writing or which follows any of the following:
(i)    without the express written consent of the Executive, (a) the assignment
of the Executive to any duties materially inconsistent with the Executive’s
positions, duties, responsibilities and status immediately prior to the Change
in Control or (b) a material change in the Executive’s titles, offices, or
reporting responsibilities as in effect immediately prior to the Change in
Control; provided, however, (a) and (b) herein shall not constitute an
Involuntary Termination if either situation is in connection with the
Executive’s death or disability;
(ii)    without the express written consent of the Executive, a reduction in the
Executive’s annual salary or opportunity for total annual compensation in effect
immediately prior to the Change in Control;

2

--------------------------------------------------------------------------------




(iii)    without the express written consent of the Executive, the Executive is
required to be based anywhere materially different than the Executive’s office
location immediately preceding the Change in Control, except for required travel
on business to an extent substantially consistent with the business travel
obligations of the Executive immediately preceding the occurrence of the Change
in Control;
(iv)    without the express written consent of the Executive, following the
Change in Control (a) failure by the Company or its successor or assigns to
provide to the Executive any material benefit or compensation plan, stock
ownership plan, stock purchase plan, stock based incentive plan, defined benefit
pension plan, defined contribution pension plan, life insurance plan, health and
accident plan, or disability plan in which the Executive is participating or
entitled to participate at the time of the Change in Control (or plans providing
substantially similar benefits) or in which executive officers of the ultimate
parent entity acquiring the Company are entitled to participate (whichever are
more favorable); or (b) the taking of any action by the Company that would (1)
adversely affect the participation in or materially reduce the benefits under
any of such plans either in terms of the amount of benefits provided or the
level of the Executive’s participation relative to other participants; (2)
deprive the Executive of any material fringe benefit enjoyed by the Executive at
the time of the Change in Control; or (3) cause a failure to provide the number
of paid vacation days to which the Executive was then entitled in accordance
with Post’s normal vacation policy in effect immediately prior to the Change in
Control;
(v)    the liquidation, dissolution, consolidation, or merger of the Company or
transfer of all or substantially all of its assets, unless a successor or
successors (by merger, consolidation, or otherwise) to which all or a
significant portion of its assets have been transferred expressly assumes in
writing all duties and obligations of the Company as here set forth; or
(vi)    the failure by the Company or its successor or assigns (whether by
purchase, merger, consolidation or otherwise) to expressly assume and agree to
perform this Agreement after a Change in Control.
The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstances set forth above. For
purposes of subsections (i)-(vi) above, Involuntary Termination shall not exist
unless Executive shall provide written notice of the existence of the condition
to the Company within ninety (90) days of the initial existence of the
condition. The Company shall have a period of thirty (30) days after such notice
(to the extent curable) during which it may remedy the condition (the “Cure
Period”), and, in case of full remedy, such condition shall not be deemed to
constitute a basis for Involuntary Termination hereunder.
i.“Non-Compete Effective Date” shall mean the date on which a Qualifying
Termination occurs which requires the Company, or any entity on its behalf, to
pay the Executive the severance benefits set forth under paragraph a and b of
Section 3 hereunder.
j.“Normal Retirement Date” shall be the date on which the Executive attains age
65.
k.“Payment” shall mean any payment or distribution by the Company to, or for the
benefit of, the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement, any Stock based award or
otherwise).
l.“Payment Period” shall mean a period of [three/two] years commencing with the
first day of the month following that in which a Qualifying Termination occurs
within the two-year period immediately following a Change in Control, but in no
event shall the Payment Period extend beyond the Executive’s Normal Retirement
Date.

3

--------------------------------------------------------------------------------




m.“Qualifying Termination” shall be the Executive’s Involuntary Termination of
employment with the Company except any termination because of the Executive’s
Voluntary Termination, death, retirement at or after the Executive’s Normal
Retirement Date, or Termination for Cause. Qualifying Termination shall not
include any change in the Executive’s employment status due to Disability.
n.“Stock” means the common stock of Post or such other security entitling the
holder to vote at the election of Post’s directors or any other security
outstanding upon its reclassification, including, without limitation, any stock
split-up, stock dividend or other recapitalization of Post or any merger or
consolidation of Post with any of its affiliates.
o.“Termination for Cause” shall be a termination because of:
(i)    the continued failure by the Executive to devote reasonable time and
effort to the performance of the Executive’s duties (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness)
after written demand therefor has been delivered to the Executive by the Company
that specifically identifies how the Executive has not devoted reasonable time
and effort to the performance of the Executive’s duties; or
(ii)    the willful engaging by the Executive in misconduct which is materially
injurious to the Company, monetarily or otherwise; or
(iii)    the Executive’s conviction of a felony or a crime involving moral
turpitude;
in any case as determined by the Board upon the good faith vote of not less than
a majority of the Board, after reasonable notice to the Executive specifying in
writing the basis or bases for the proposed Termination for Cause and after the
Executive has been provided an opportunity to be heard before a meeting of the
Board held upon reasonable notice to all directors; provided, however, that a
Termination for Cause shall not include a termination attributable to:
(i)bad judgment or negligence on the part of the Executive other than habitual
negligence; or
(ii)an act or omission believed by the Executive in good faith to have been in
or not opposed to the best interests of the Company and reasonably believed by
the Executive to be lawful; or
(iii)the good faith conduct of the Executive in connection with a Change in
Control (including the Executive’s opposition to or support thereof).
p.“Voluntary Termination” shall be any termination of the Executive’s employment
with the Company other than an Involuntary Termination or a Termination for
Cause.
2.Operation of Agreement. This Agreement shall not create any obligation on the
part of the Company or the Executive to continue their employment relationship.
Anything in this Agreement to the contrary notwithstanding, no payments shall be
made hereunder unless and until there has been a Change in Control of the
Company. This Agreement is not exclusive with regard to benefits to be provided
to the Executive on the Executive’s termination of employment with the Company
and shall not affect any other agreement or arrangement providing for such
benefits, except to the extent otherwise specifically provided herein.
3.Severance Benefits. Provided that the Executive remains in the employ of the
Company until a Change in Control has occurred, then upon the Executive’s
Qualifying Termination within two years after that Change in Control, the
Executive shall be entitled to the following benefits (“Severance Benefits”):

4

--------------------------------------------------------------------------------




a.    Payment of a cash lump sum, within 60 days after the Executive’s
Qualifying Termination, equal to the present value as of the date of the
Qualifying Termination of an income stream equal to the Executive’s Base
Compensation payable each month throughout the Payment Period. For purposes of
this subparagraph, present value shall be calculated by application of the
Discount Rate;
b.    Payment of a cash lump sum, within 60 days of the Executive’s Qualifying
Termination, equal to the actuarial value of Executive’s continued participation
in each life, health, accident and disability plan in which the Executive was
entitled to participate immediately prior to the Change in Control, during the
Payment Period, upon the same terms and conditions, including those with respect
to spouses and dependents, applicable at such time;
c.    Payment, on a current and ongoing basis, of any actual costs and expenses
of litigation incurred by the Executive during the Executive’s lifetime,
including costs of investigation and reasonable attorney’s fees, in the event
the Executive is a party to any legal action to enforce or to recover damages
for breach of this Agreement, or to recover or recoup from the Executive or the
Executive’s legal representative or beneficiary any amounts paid under or
pursuant to this Agreement, regardless of the outcome of such litigation, plus
interest at the applicable Federal rate provided for in Section 7872(f)(2) of
the Code.
d.    Payment, on a current and ongoing basis (up to $20,000 in the aggregate)
of costs or expenses incurred relating to or in the nature of outplacement
assistance; provided that, such costs or expenses shall be limited to those
incurred on or before the last day of the second taxable year following the year
in which such Qualifying Termination occurred, and, to the extent paid as a
reimbursement to the Executive, payment of such costs and expenses shall be made
no later than the third taxable year following the year in which the Qualifying
Termination occurred. Such outplacement assistance includes, but is not limited
to, office rental, travel for job interviews, and secretarial services.
Notwithstanding anything herein to the contrary, to the extent necessary to
avoid the adverse tax consequences under Section 409A of the Code, the amount of
expenses eligible for reimbursement, or in-kind benefits provided, in accordance
with this Section 3, during a year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other year; the
reimbursement of an eligible expense shall be made on or before the last day of
the year following the year in which the expense was incurred; and the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
In the event the Executive’s employment is involuntarily terminated (other than
as a result of a Termination for Cause) and the Executive objects to such
termination orally or in writing and such termination occurs within 270 days
prior to a Change in Control, the Executive shall be treated as meeting the
requirements for severance benefits under Section 3 for the Payment Period.
Payment for this purpose shall be made or begin, as applicable, under Section 3
on the date of the Change in Control (or thereafter as specified) as though the
date of the Change in Control were the date of a Qualifying Termination for
purposes of determining the time of payment under Section 3.
The Executive may file with the Secretary or any Assistant Secretary of Post a
written designation of a beneficiary or contingent beneficiaries to receive the
payments described in subparagraph (a) above in the event of the Executive’s
death following the Executive’s Qualifying Termination but prior to payment by
the Company. The Executive may from time to time revoke or change any such
designation of beneficiary and any designation of beneficiary pursuant to this
Agreement shall be controlling over any other disposition, testamentary or
otherwise; provided, however, that if the Company shall be in doubt as to the
right of any such beneficiary to receive such payments, it may determine to pay
such amounts to the legal representative of the Executive, in which case the
Company shall not be under any further liability to anyone. In the event that
such designated beneficiary or legal representative becomes a party to a legal
action to enforce or to recover damages for breach of this Agreement, or to
recover or recoup from the Executive or the Executive’s estate, legal
representative or beneficiary any amounts paid under or pursuant to this
Agreement, regardless of the outcome of such litigation, the Company shall pay
their actual costs and expenses of such litigation incurred during such
designated beneficiary’s or legal representative’s lifetime, including costs of
investigation and reasonable attorneys’ fees, plus interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code;

5

--------------------------------------------------------------------------------




provided, however, that the Company shall not be required to pay such costs and
expenses in connection with litigation to determine the proper payee, among two
or more claimants, of the payments described in subparagraph (a).
4.Successors to Company; Binding Effect; Assignment. This Agreement shall inure
to the benefit of and be binding upon the Company and its successors. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as herein before defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. The Company may not
assign this Agreement other than to a successor to all or substantially all of
the business and/or assets of the Company. The Executive shall have no right to
transfer or assign the right to receive any severance benefit under this
Agreement except as noted in paragraph three above.
5.Missouri Law to Govern. This Agreement shall be governed by the laws of the
State of Missouri without giving effect to the conflict of laws provisions
thereof.
6.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by the Executive and a duly authorized officer of the Company. No waiver
by a party hereto at any time of any breach by the other party hereto of, or of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.
7.Taxes; Set-off. All payments to be made to the Executive under this Agreement
will be subject to required withholding of federal, state and local income and
employment taxes, including any excise tax imposed by Section 4999 of the Code
or any interest or penalties incurred with respect to such excise tax. Except to
the extent otherwise specifically provided herein, the right of the Executive to
receive benefits under this Agreement, however, shall be absolute and shall not
be subject to any set-off, counter-claim, recoupment, defense, duty to mitigate
or other rights the Company may have against the Executive or anyone else.
8.Severability. The invalidity and unenforceability of any particular provision
of this Agreement shall not affect any other provision of this Agreement, and
the Agreement shall be construed in all respects as if the invalid or
unenforceable provision were omitted.
9.Covenant Not to Compete; Non Solicitation; and Confidentiality.
a.    Executive shall not from the Non-Compete Effective Date until the first
anniversary thereof:
(i)engage (whether as an owner, operator, manager, employee, officer, director,
consultant, advisor, representative or otherwise) directly or indirectly in any
business that produces, develops, markets or sells any type of food products
that compete with those food products produced by the Company as of the date of
a Change in Control; provided however, that ownership of less than five percent
(5%) of the outstanding stock of any publicly-traded corporation shall not be
deemed to be engaging solely by reason thereof in any of it’s the Company’s
businesses; or
(ii)induce or attempt to induce any customer, supplier, lender or other business
relation of the Company to cease doing business with the Company or any of its
subsidiaries.
b.    The Executive agrees that during the period beginning on the Non-Compete
Effective Date and ending on the second anniversary thereof, the Executive shall
not:

6

--------------------------------------------------------------------------------




(i)contact, approach, or solicit, either directly or indirectly, for the
purposes of offering employment to, or
(ii)hire (whether as an employee, consultant, agent, independent contractor or
otherwise)
any senior management level employee employed by the Company (or its successors
or assigns) without the prior written consent of the Company or its successors
or assigns.
c.    Executive agrees to treat and hold as confidential any information
concerning the business and affairs of the Company that is not or does not
become generally available to the public other than as a result of a disclosure
in violation of this Agreement (the “Confidential Information”), refrain from
using any of the Confidential Information except in connection with this
Agreement, and deliver promptly to the Company or destroy, at the request and
option of the Company, all tangible embodiments (and all copies) of the
Confidential Information which are in the Executive’s possession.
d.    Executive acknowledges and agrees that in the event of a breach by the
Executive of any of the provisions of this Section 9, monetary damages shall not
constitute a sufficient remedy. Consequently, in the event of any such breach,
the Company or its successor or assigns shall be entitled to, in addition to the
other rights and remedies existing in their favor, specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof from any court of competent jurisdiction in each case without
the requirement of posting a bond or proving actual damages. Further, Executive
shall return to the Company or its successors or assigns sums paid under Section
3 hereof in the event a court of competent jurisdiction issue a final
non-appealable ruling that finds the Executive breached the terms of this
Section 9.
e.    The Executive agrees that except in connection with any legal proceeding
relating to the enforcement of this Agreement, following the Non-Compete
Effective Date, the Executive shall not be publicly disparaging of the Company
or its officers or directors.
f.    The term “indirectly” as used in this Section 9 with respect to the
Executive is intended to mean any acts authorized or directed by or on behalf of
the Executive or any entity controlled by the Executive.
g.    In the event any sums due the Executive under this Agreement are not
timely paid, then this Section 9 will terminate automatically.
10.Release of Claims. The Executive agrees that in exchange for the payment of
all sums due hereunder, the Executive forever settles, compromises, discharges,
forgives and voids all employment related claims and causes of action the
Executive has or may have against the Company or its successor or assigns.
11.Time of Payment. Notwithstanding anything herein to the contrary, in the
event that the Executive is determined to be a specified employee within the
meaning of Section 409A of the Code and the regulations and other guidance
thereunder, for purposes of any payment on termination of employment hereunder,
payment(s) shall be made or begin, as applicable, on the first payroll date
which is more than six months following the date of separation from service, to
the extent required to avoid any adverse tax consequences under Section 409A of
the Code and the regulations and other guidance thereunder.
12.Section 4999. Notwithstanding anything herein to the contrary, in the event
that it shall be determined that any payment (including any acceleration of
vesting of stock-based benefits) or distribution to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), the Payments
shall be reduced by an amount that would result in no Excise Tax being imposed;
provided that the Payments shall not be reduced unless the amounts and benefits
the Executive would receive after such reduction would

7

--------------------------------------------------------------------------------




be greater than the amounts and benefits the Executive would receive if there
were no reduction and the Excise Tax were paid by the Executive (such reduction,
the “Cut Back”). Any Payments to be reduced pursuant to this Section shall be
reduced first by any amounts not subject to Section 409A of the Code and then in
the inverse order of when the Payments would have been made or provided to the
Executive until the reduction specified herein is achieved. All determinations
required to be made under this Section shall be made by a nationally recognized
accounting firm designated by the Company (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days after there has been a Cut-Back, or such
earlier time as requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and Executive.
IN WITNESS WHEREOF, the undersigned have executed this Agreement this ____ day
of _________, 20___ and effective on the ____ day of ____________, 20____.




EXECUTIVE
 
POST HOLDINGS, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
[Signature]
 
 
 
 
 
Name:
 
 
 
 
 
[Print Name]
 
Title:
 




8